DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-17 are all within at least one of the four categories.
The independent claims recite:
determining pressure data from said urodynamic study that represents a pressure of liquid inside a bladder and storing said pressure data in said memory device; 
determining volume data from the urodynamic study that represents a volume of said liquid inside said bladder and storing said volume data in said memory device; using said processing device to correlate said pressure data with said volume data; 
determining vesicoelastic pressure data that represents pressure exhibited by vesicoelastic forces in said bladder; 
correlating said vesicoelastic pressure data with said volume data; and 
calculating with said processing device an amount of vesicoelastic work performed by said bladder, wherein the amount of vesicoelastic work performed by the bladder is determined by calculating an area under said vesicoelastic pressure data when said vesicoelastic pressure data is correlated against said volume data. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of determining, correlating, and calculating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, correlating, and calculating merely invoke a computer as a tool.
The data-gathering step (catheter and pump) does not add a meaningful limitation to the method as it is insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, correlating, and calculating. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide an amount of work performed by the bladder. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining, correlating, and calculating. The claims do not apply the obtained work by the bladder to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: catheter, pump, processor and memory.

Applicant’s Background in the specification; 
Applicant’s specification (para [0029]-[0030] and Fig. 3a) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. determining, correlating, and calculating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0171692 A1 to McMorrow in view of US 2014/0088375 A1 to Addington et al. (hereinafter 'Addington'). 
Regarding claim 1, McMorrow teaches a method performed by at least one processing device and at least one memory device for analyzing data from a urodynamic study, the method comprising (Abstract - bladder volume device): determining pressure data from said urodynamic study that represents a pressure of liquid inside a bladder and storing said pressure data in said memory device (Para (0012], (0019]- a first catheter, which includes a filling lumen portion and a pressure sensor portion, is directed into the bladder of the patient, through the urethra; pressure in the bladder is measured by the pressure sensor on the first catheter; cystometry graph information for a particular patient is stored in the device itself.): determining volume data from the urodynamic study that represents a volume of said liquid inside said bladder and storing said volume data in said memory device (Para (0006], (0019] - a bladder volume determining system for obtaining, i.e. determining, the volume of urine in the bladder of a patient; cystometry graph information for a particular patient is stored in the device itself.): using said processing device to correlate said pressure data with said volume data (Para [0006], (0024] - means comparing the bladder volume determination against a previously determined cystometry graph of bladder pressure versus bladder volume for the patient; the calculated volume of urine is then transmitted through the internet connection to a website server which includes the cystometry graph information for the particular patient with the transmitted volume information): determining vesicoelastic pressure data that represents pressure exhibited by vesicoelastic forces in said bladder (Para (0013]- bladder muscle pressure, sometimes referred to as detrusor pressure, which is the internal bladder pressure (the pressure 

Regarding claim 2, McMorrow teaches calculating with said processing device an amount of detrusor work performed by said bladder (Para (0013)-(0015], (0018)-(0022]) and Addington teaches said processing device determining an area between said vesicoelastic pressure data and said pressure data (Para [0072]-(0075], [0116]-(0120]). 

Regarding claim 3, Addington teaches measuring time data with the processing device and multiplying the time data by a constant (Para (0058], [0072]-(0075], [0113]-(0116]).

Regarding claim 10, McMorrow teaches a computing device for analyzing data from a urodynamic study, the device Comprising (Abstract -bladder volume device): a memory device configured to store pressure data from said urodynamic study that represents a pressure of liquid inside a bladder (Para (0012], (0019]- a first catheter, which includes a filling lumen portion and a pressure sensor portion, is directed into the bladder of the patient, through the urethra; pressure in the bladder is measured by the pressure sensor on the first catheter; cystometry graph information for a particular patient is stored in the device itself.); said memory device configured to store volume data from the urodynamic study that represents a volume of said liquid inside said bladder (Para [0006], (0019] - a bladder volume determining system for obtaining, i.e. determining, the volume of urine in the bladder of a patient; cystometry graph information for a particular patient is stored in the device itself.); a processing device configured to retrieve said pressure data from said memory device and using said processing device to correlate said pressure data with said volume data (Para (0006], (0024) - means comparing the bladder volume determination against a previously determined cystometry graph of bladder pressure versus bladder volume for the patient; the calculated volume of urine is then transmitted through the internet connection to a website server which includes the cystometry graph information for the particular patient with the transmitted volume information); said processing device configured to retrive said pressure data from said memory device and determine vesicoelastic pressure data that represents pressure exhibited by vesicoelastic forces in 

Regarding claim 11, McMorrow teaches calculating with said processing device an amount of detrusor work performed by said bladder (Para (0013]-(0015], [0018]-(0022]) and Addington teaches said processing device determining an area between said vesicoelastic pressure data and said pressure data (Para [0072]-(0075], [0116]-(0120]).

Regarding claim 14, McMorrow teaches a system for analyzing data from a urodynamic study, the system comprising (Abstract - bladder volume device): catheter for insertion into a bladder of a patient (Para (0012)- catheter with a pressure sensor is inserted through the anus of the patient into the abdominal region); a pump for providing a solution into the bladder (Para (0012)- solution is then pumped into the bladder through the first catheter); a computing device connected to the pump and the catheter (Para (0019)- The device 30 of FIG. 1 includes a processor); a memory device configured to store pressure data from said urodynamic study that represents a pressure of liquid inside a bladder (Para (0012), [0019)- a first catheter, which includes a filling lumen portion and a pressure sensor portion, is directed into the bladder of the patient, through the urethra; pressure in the bladder is measured by the pressure sensor on the first catheter; cystometry graph information for a particular patient is stored in the device itself.); said memory device configured to store volume data from the urodynamic study that represents a volume of said liquid inside said bladder (Para (0006], (0019] - a bladder volume determining system for obtaining, i.e. determining, the volume of urine in the bladder of a patient; cystometry graph information for a particular patient is stored in the device itself.); a processing device configured to retrieve said pressure data from said memory device and using said processing device to correlate said pressure data with said volume data (Para [0006), (0024) - means comparing the bladder volume determination against a previously determined cystometry graph of bladder pressure versus bladder volume for the patient; the calculated volume of urine is then transmitted through the internet connection to a website server which includes the cystometry graph information for the particular patient with the transmitted volume 

Regarding claim 15, McMorrow teaches calculating with said processing device an amount of detrusor work performed by said bladder (Para (0013)-(0015], (0018]-(00221) and Addington teaches said processing device determining an area between said vesicoelastic pressure data and said pressure data (Para (0072)-(0075], [0116)-(01201).

Claims 4-9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow and Addington as applied to claim 2 above, and further in view of US 2006/0276712 A1 to Stothers et al. (hereinafter 'Stothers'). 
Regarding claim 4, neither McMorrow nor Addington teaches identifying a micturition starting point in the pressure data and the vesicoelastic pressure data; and identifying a bladder fill starting point of the pressure data and the vesicoelastic pressure data; wherein the detrusor work is calculated between the bladder fill starting point and the micturition starting point. However, Stothers teaches identifying a micturition starting point in the pressure data and the vesicoelastic pressure data (Para (0054)-(00561); and identifying a bladder fill starting point of the pressure data and the vesicoelastic pressure data (Para (0069)-(0071 ]); wherein the detrusor work is calculated between the bladder fill starting point and the micturition starting point (Para [0089]-(0091), (0146)-(01501). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McMorrow with those of Addington and Stothers since doing so would evaluate data during the normal bladder periods. 

Regarding claim 5, Stothers teaches comparing the detrusor work against a standard value to determine whether a condition of overactive bladder exists (Para (0067)-(0070], [0110)-(01121). 

Regarding claim 6, neither McMorrow nor Addington teaches identifying a voiding endpoint of the pressure data; wherein the area between the pressure data and the vesicoelastic pressure data is calculated between the micturition starting point and the voiding endpoint. However, Stothers teaches identifying a voiding endpoint of the pressure data (Para [0065]-(0068), (0109)-(0111]); wherein the area between the pressure data and the vesicoelastic pressure data is calculated between the micturition starting point and the voiding endpoint (Para (0089)-(0091), (0146)-(0150]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McMorrow with those of Addington and Stothers since doing so would evaluate data during the normal bladder periods.

Regarding claim 7, neither McMorrow nor Addington teaches identifying a micturition starting point in the pressure data; and identifying a bladder fill starting point of the pressure data, wherein the vesicoelastic work is calculated between the bladder fill starting point and the micturition starting point; and calculating an average power from the vesicoelastic work. However, Stothers teaches identifying a micturition starting point in the pressure data (Para [0054)-(0056]); identifying a bladder fill starting point of the pressure data, wherein the vesicoelastic work is calculated between the bladder fill starting point and the micturition starting point (Para (0069)-(00711); calculating an average power from the vesicoelastic work (Para (0089)-(0091), (0146)-(01501). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McMorrow with those of Addington and Stothers since doing so would evaluate data during the normal bladder periods. 

Regarding claim 8, Addington teaches calculating an area under a curve of the pressure data from the micturition starting point to the voiding endpoint (Para (0026), (0071), (0072), (0085), [0184)-(0185), (0228]); subtracting the average power from the area under the curve of the pressure data from the micturition starting point to the voiding endpoint to determine detrusor work during voiding (Para (0026), 
(0071), (0072), (0085), (0184)-(0185), (02281). Stothers teaches identifying a voiding endpoint of the vesicoelastic pressure data (Para (0065)-(0068), (0109)-(0111]). 

Regarding claim 9, neither McMorrow nor Addington teaches identifying a micturition starting point and a voiding end point in the pressure data; and calculating a power curve between the micturition starting point and the voiding endpoint. However, Stothers teaches identifying a micturition starting point and a voiding end point in the pressure data (Para (0054)-(0056), (0065)-(00681); calculating a power curve between the micturition starting point and the voiding endpoint (Para (0074), (0109)-(01111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McMorrow with those of Addington and Stothers since doing so would evaluate data during the normal bladder periods. 

Regarding claim 12, neither McMorrow nor Addington teaches identifying a micturition starting point in the pressure data and the vesicoelastic pressure data; and identifying a bladder fill starting point of the pressure data and the vesicoelastic pressure data; wherein the detrusor work is calculated between the bladder fill starting point and the micturition starting point. However, Stothers teaches identifying a micturition starting point in the pressure data and the vesicoelastic pressure data (Para (0054)-(00561); and identifying a bladder fill starting point of the pressure data and the vesicoelastic pressure data (Para [0069)-(0071 )); wherein the detrusor work is calculated between the bladder fill starting point and the micturition starting point (Para (0089)-(0091], [0146)-(01501). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McMorrow with those of Addington and Stothers since doing so would evaluate data during the normal bladder periods. 

Regarding claim 13, Stothers teaches comparing the detrusor work against a standard value to determine whether a condition of overactive bladder exists (Para [0067)-(0070), [0110)-(01121). 

Regarding claim 16, neither McMorrow nor Addington teaches identifying a micturition starting point in the pressure data and the vesicoelastic pressure data; and identifying a bladder fill starting point of the pressure data and the vesicoelastic pressure data; wherein the detrusor work is calculated between the 

Regarding claim 17, Stothers teaches comparing the detrusor work against a standard value to determine whether a condition of overactive bladder exists (Para (0067)-(0070), (0110)-(0112]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0200482 discloses a system for measuring bladder pressure (abstract) and a pump (para [0133]). US 2003/0097039 discloses a computer model for determining the functional status of the urinary tract (Fig. 8, para [0017]).  The article by Venegas discloses estimating the detrusor’s viscoelastic properties.  The article by Abrams discloses measurement of bladder work and pressure-flow analysis of micturition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David J. McCrosky/Primary Examiner, Art Unit 3791